Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first Office Action in response to application 17/173,342 filed on 02/11/2021. Claims 1-20 are pending and examined below.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 reads “The method of claim 4, wherein the first data source if one of a plurality of data sources, wherein each data source of the plurality of data sources has an associated codepage”.  For the purpose of examination, “if” is being read as “is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boutcher et al. (US Pat. 6,370,531) in view of Cottrille (US Pat. 7,149,964).
Regarding claim 1, Boutcher teaches 
	 A computer-implemented method comprising: receiving, from a first application, a first request for a set of data, wherein the set of data is stored in a first data source of a plurality of data sources and the first request includes a requested codepage;  (Fig.1; Fig. 3; Col. 2 [Lines 42-53] data shared between client (#130) and server (#100 i.e. first data source) includes a location extension or suffix that explicitly identifies the conversion (i.e. requested codepage) that is to occur on server)
	obtaining, by a connector, from the first data source, a first codepage associated with the first data source, wherein the first codepage identifies a character set associated with the set of data;  (Col. 3 [Lines 38-59] administrator defines meaningful profile names for users (e.g. using a connector) who may not understand the codepages, like users who speak different languages (i.e. character sets associated with a set of data))
	adding a first virtual coded character set identifier (VCCSID) in a first catalog entry of a catalog, wherein the first VCCSID is added to a nickname column of the catalog; (Fig. 2 #204; Fig. 3 #306; Col. 2 [Line 66] - Col. 3 [Line 25] data exchange manager (#204) uses a universal naming convention (i.e. VCCSID), which includes local extension (#306 i.e. nicknames, e.g. @CODEPAGE 306) in order to access (i.e. first entry) desired file data)
	obtaining the set of data from the first data source;  (Col. 2 [Line 66] - Col. 3 [Line 37] universal naming convention is used to determine which version of the data to send (i.e. obtain) the client)
	returning the set of data to the application;  (Col. 4 [Lines 1-9] Microsoft file sharing client is used to send the data (i.e. obtain the data) to the client)
	Boutcher does not explicitly teach 
allowing a maximum of one codepage conversion; 
and displaying the set of data.
	However, from the same field Cottrille teaches
	allowing a maximum of one codepage conversion; (Col. 6 [Line 65] - Col. 7 [Line 21] a single codepage is used for converting British English to American English)
		and displaying the set of data. (Col. 8 [Lines 21-27] the receiving mail client displays the best or richest version of the message supported by the mail client)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the codepage conversion techniques of Cottrille into the codepage conversion of Boutcher. The motivation for this combination would have been to create customized version of string literals as explained in Cottrille (Col. 2 [Lines 36-45]). 
	Regarding claim 2, Boutcher and Cottrille teach claim 1 as shown above, and Cottrille further teaches 
	The method of claim 1, wherein the maximum of one codepage conversion is in response to determining the requested codepage does not match the first VCCSID. (Col. 6 [Line 65] - Col. 7 [Line 21] in the event that the language does not match the country categorization, another codepage is used (e.g. British English to American English))
	Regarding claim 3, Boutcher and Cottrille teach claim 2 as shown above, and Cottrille further teaches 
	The method of claim 2, further comprising: receiving, from a second application, a second request for a second set of data, wherein the set second of data is stored in a second data source and the second request includes a second requested codepage; (Col. 6 [Line 65] - Col. 7 [Line 40] in the event that the language does not match the country categorization, another codepage is used (e.g. British English to American English), but user can also select whatever codepage conversion they want)
	obtaining, from the second data source, a second codepage, wherein the second codepage identifies a second character set associated with the second set of data; (Col. 6 [Line 65] - Col. 7 [Line 40] in the event that the language does not match the country categorization, another codepage is used (e.g. British English to American English), but user can also select whatever codepage conversion they want)
Boutcher further teaches 
	adding a second VCCSID to the catalog, wherein the second VCCSID is added to the nickname column of the catalog; (Fig. 2 #204; Fig. 3 #306; Col. 2[Line 66] - Col. 3 [Line 25] data exchange manager (#204) uses a universal naming convention (i.e. VCCSID), which includes a second local extension (#306 i.e. nicknames, e.g. @ 306) in order to access (i.e. second entry) desired file data)
Boutcher further teaches 
	determining the second requested codepage matches the second VCCSID;  (Fig. 2 #204; Fig. 3 #306; Col. 2[Line 66] - Col. 3 [Line 25] data exchange manager (#204) uses a universal naming convention (i.e. VCCSID), which includes a second local extension (#306 i.e. nicknames, e.g. @ 306) in order to access (e.g. after matching) desired file data)
	and sending the second set of data to the second application, wherein the second set of data does not undergo a codepage conversion. (Col. 3 [Lines 11-25] in the event that the default (e.g. @306) extension is used, the default codepage is used (i.e. not converted))
	Regarding claim 4, Boutcher and Cottrille teach claim 1 as shown above, and Boutcher further teaches 
	The method of claim 1, wherein the first data source is a first column. (Fig. 3 #308; Col. 3 [Lines 11-25] path column in server(i.e. first data source) contains name of exact file)
	Regarding claim 5, Boutcher and Cottrille teach claim 4 as shown above, and Boutcher further teaches 
	The method of claim 4, wherein the first data source if one of a plurality of data sources, wherein each data source of the plurality of data sources has an associated codepage; (Fig. 3 #302, #306; Col. 3 [Lines 11-25] each location extension is associated with a different set of codepages in the database)
	the first column includes a first portion of the set of data; (Fig. 3 #308; Col. 3 [Lines 11-25] path column in server (i.e. first data source) contains name of exact file)
Boutcher further teaches 
	and a second portion of the set of data is stored in a second data source of the plurality of data sources, the second data source is associated with a second codepage, and the second data source is a second column. (Fig. 3 #304; Col. 3 [Lines 11-25] share name column in server contains name of exact file and can come from different line with a different extension associated with a different codepage)
	Regarding claim 6, Boutcher and Cottrille teach claim 5 as shown above, and Boutcher further teaches 
	The method of claim 5, wherein the first codepage is different than the second codepage. (Fig. 3 #302, #306; Col. 3 [Lines 11-25] each location extension is associated with a different set of codepages in the database)
	Regarding claim 13, see the rejection for claim 1. Boutcher further teaches 
A system comprising: a processor; and a computer-readable storage medium communicatively coupled to the processor (Fig. 1 #102, #104, #116)
	Regarding claim 14, see the rejection for claim 2. 
	Regarding claim 15, see the rejection for claim 3. 
	Regarding claim 16, see the rejection for claim 4. 
	Regarding claim 17, see the rejection for claim 1. 
	Regarding claim 18, see the rejection for claim 2. 
	Regarding claim 19, see the rejection for claim 3. 
	Regarding claim 20, see the rejection for claim 4. 

Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boutcher et al. (US Pat. 6,370,531) in view of Cottrille (US Pat. 7,149,964), and further in view of Bastawala et al. (US Pub. 2006/0036616).
Regarding claim 7, Boutcher and Cottrille teach claim 1 as shown above, but do not explicitly teach 
	The method of claim 4, wherein the obtaining further includes, obtaining a data type of the first column and a data length associated with the first column. (Table #1; Par. [0038] header of column metadata contains two values, data type and length)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the column data of Bastawala into the codepage conversion of Boutcher. The motivation for this combination would have been to allow advanced query result processing as explained in Bastawala (Par. [0009]). 
	Regarding claim 8, Boutcher, Cottrille and Bastawala teach claim 7 as shown above, and Bastawala further teaches 
	The method of claim 7, the method further comprising: allocating, based on the column length, resources to receive the set of data. (Table #1; Par. [0038] allocation for space for the receiving row is based on the maximum length)
	Regarding claim 9, Boutcher, Cottrille and Bastawala teach claim 8 as shown above, and Bastawala further teaches
	The method of claim 8, wherein the obtaining the set of data from the first data source is in response to the allocating the resources. (Table #1; Par. [0038] allocation for space for the receiving (i.e. obtaining) row is based on the maximum length)
	Regarding claim 10, Boutcher, Cottrille and Bastawala teach claim 7 as shown above, and Bastawala further teaches
	The method of claim 7, wherein the data type and the data length are included in the first entry. (Table #1; Par. [0038] header (i.e. first entry) of column metadata contains two values, data type and length)
Regarding claim 11, Boutcher, Cottrille and Bastawala teach claim 10 as shown above, and Boutcher further teaches 
	The method of claim 10, wherein adding the first VCCSID to the first entry is in response to determining the data type is a string data type. (Col. 3 [Lines 26-37] universal naming convention (i.e. VCCSID) needs to know what kind of string it's converting in order to determine path)
	Regarding claim 12, Boutcher, Cottrille and Bastawala teach claim 1 as shown above, and Bastawala further teaches
	The method of claim 11, wherein the string data type is selected from the group consisting of char, varchar, nchar, and nvarchar. (Par. [0039] one of the datatypes can be char)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fauque (US Pub. 2005/0184886) teaches a method for character conversion between sets.
Bauer (US Pub. 2002/0052902) teaches a method to convert Unicode to mixed codepages
Schulenburg (US Pub. 2012/0030375) teaches a method of codepage independent encoding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157